Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to applicant’s response filed 4/15/22. Claims 1-19 are pending with claims 1, 9, 11 and 18 in independent form.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. US 2015/0379250 A1 in view of Wu US 2011/0102141 A1 and Wooldridge et al. US 9,275,259 B2.
Saito teaches:
With respect to claim 1, A method comprising: inputting a plastic card (smart card 100; paragraphs 0025, 0038, 0056; fig. 1) into a plastic card processing system (card reader 208) the plastic card having at least one biometric sensor (110)

With respect to claim 11, A plastic card processing system, comprising: 18Docket No. 02968.0597USU1at least one biometric sensor (110) on a plastic card (smart card 100; paragraphs 0025, 0038, 0056; fig. 1) in the plastic card processing system (card reader 208).  

Saito fails to specifically teach:
With respect to claims 1-2, 8 and 11, prior to issuing a plastic card to a card holder testing functionality of the plastic card; in the plastic card processing system testing functionality of the at least one biometric sensor; a biometric sensor testing device that is configured to test functionality of at least one biometric sensor.

However, Wu teaches:
With respect to claim 1, with the plastic card in the plastic card processing system, testing functionality of the at least one biometric sensor (a card reader performs various tests during authorization, validation, and/or identification processes; after a secure card is inserted into a verification machine, a cardholder presses a finger onto a transparent input area 290 and the verification machine scans a fingerprint and compares it to fingerprint data stored in memory 240 of the secure card 200 (paragraphs 0077-0079, 0149; fig. 2I and 3).  

With respect to claim 11, a biometric sensor testing device that is configured to test functionality of at least one biometric sensor (a card reader performs various tests during authorization, validation, and/or identification processes; after a secure card is inserted into a verification machine, a cardholder presses a finger onto a transparent input area 290 and the verification machine scans a fingerprint and compares it to fingerprint data stored in memory 240 of the secure card 200 (paragraphs 0077-0079, 0149; fig. 2I and 3).  

Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Saito to test the functionality of the biometric sensor, as taught by Wu, as an obvious matter of design choice to ensure a cardholder’s identity can be confirmed in order to provide optimal security for the cardholder (paragraph 0077). 

However, Wooldridge teaches:
With respect to claims 1-2, 8 and 11, prior to issuing a plastic card to a card holder testing functionality of the plastic card in the plastic card processing system (abstract; col. 7, lines 4-12; col. 7, line 63 – col. 8, line 3; claim 7 teaches an in-line quality assurance system for smart cards and identity documents that verifies that magnetic stripe and/or smartcard chip is working properly before issuance to a user). 

Therefore, it would have been obvious to one of ordinary skill in the art to modify the inventio of Saito to test the functionality of the components of a card before it is issued to a user, as taught by Wooldridge, as an obvious matter of design choice that is well-known and widely used for quality assurance purposes to ensure cards are working properly before distributing them to users, which helps to decrease the costs associated with manufacturing and shipping faulty cards while increasing user confidence in the received card product. 

Saito as modified by Wu and Wooldridge additionally teaches:
With respect to claim 2, The method of claim 1, wherein the plastic card further includes at least one integrated circuit chip that is electrically connected to the at least one biometric sensor; and further comprising testing functionality of the at least one integrated circuit chip (the plurality of integrated circuit chips are arranged in a serial manner so that a successive integrated circuit chip cannot be accessed until a previous integrated circuit chip’s function is successfully fulfilled and the chip is provided to assist in the function test (Wu - paragraphs 0150, 0156-0159; claim 8)).  

With respect to claim 3, The method of claim 2, comprising testing the functionality of the at least one integrated circuit chip before or after testing the functionality of the at least one biometric sensor (Wu – the paragraph 0153 the secure card must pass the various electrical tests before the card reader can access the biometric data; paragraph 0156 biometric data cannot be read from the first chip until the card passes security tests in the second chip).  

With respect to claim 4, The method of claim 2, comprising testing the functionality of the at least one integrated circuit chip at the same time as testing the functionality of the at least one biometric sensor (Wu – paragraph 0161 the user supplies a first biometric input and the card reader confirms the biometric input matches the biometric data stored in the first chip).  

With respect to claim 5, The method of claim 2, comprising testing the functionality of the at least one integrated circuit chip using a chip testing device, and testing the functionality of the at least one biometric sensor using a biometric sensor testing device (Wu - paragraph 0161 the user supplies a first biometric input and the card reader confirms that the biometric input matches the biometric data stored in the first chip and the card reader performs various electrical tests on the section chip containing security firmware or circuitry).  

With respect to claim 6, The method of claim 1, wherein the at least one biometric sensor comprises a fingerprint sensor or an iris sensor (Saito – smart card 100 includes fingerprint sensor 110).  

With respect to claim 8, The method of claim 1, further comprising one or more of the following: reading data from and/or writing data to a magnetic stripe on the plastic card in a read/write station (Wu – paragraph 0016 card swipe machine reads the account data stored in the magnetic strip on the credit card); 17Docket No. 02968.0597USU1 printing on the plastic card in a print station; embossing a character on the plastic card in an embossing station; indenting a character on the plastic card in an indent station; creating a mark on the plastic card with a laser in a laser marking station; applying a laminate to the plastic card in a lamination station; applying a topcoat to the plastic card in a topcoat station; applying a security feature to the plastic card in a security station.  

With respect to claim 14, The plastic card processing system of claim 11, wherein the biometric sensor testing device is configured as a fingerprint testing device or an iris testing device (Saito – smart card 100 includes fingerprint sensor 110).  

Claims 7, 12-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. US 2015/0379250 A1 in view of Wu US 2011/0102141 A1 and Wooldridge et al. US 9,275,259 B2, as applied to claim 1 above, and further in view of Connelly et al. US 2004/0060984 A1.
The teachings of Saito, Wu and Wooldridge have been discussed above.
Saito as modified by Wu and Wooldridge fails to teach:
With respect to claim 7, The method of claim 1, further comprising: after testing the functionality of the at least one biometric sensor, transporting the plastic card to an output or into a reject hopper.  

With respect to claim 12, a card input that is configured to hold a plurality of the plastic cards and feed the plastic cards one by one into the plastic card processing system, a card output that is configured to hold a plurality of plastic cards; one or more card transport mechanisms that interconnect the card input, the biometric sensor testing device, and the card output.

However, Connelly teaches:
With respect to claim 7, The method of claim 1, further comprising: after testing the functionality of the at least one biometric sensor, transporting the plastic card to an output or into a reject hopper (paragraph 0031 a plurality of collection hoppers will be used and each hopper is for receiving cards having predetermined characteristics and the collection hopper may simply collect rejected cards whereas other hoppers may collect cards with functioning chips with incorrect information written onto the chip or with defective chips). 

Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Saito as modified by Wu and Wooldridge to collect the cards in an output or reject hopper, as taught by Connelly, as an obvious matter of design choice to allow for efficient and expedient separation of working and non-working cards.  

Saito as modified by Wu, Wooldridge and Connelly additionally teaches;
With respect to claim 12 and all its dependencies, further comprising: each plastic card (Saito - smart card 100; paragraphs 0025, 0038, 0056; fig. 1) having at least one biometric sensor (Saito - 110).

With respect to claim 13, The plastic card processing system of claim 12, wherein each one of the plastic cards further includes at least one integrated circuit chip that is electrically connected to the at least one biometric sensor; and further comprising a chip testing device that is configured to test functionality of the at least one integrated circuit chip on the plastic cards (the plurality of integrated circuit chips are arranged in a serial manner so that a successive integrated circuit chip cannot be accessed until a previous integrated circuit chip’s function is successfully fulfilled and the chip is provided to assist in the function test (Wu - paragraphs 0150, 0156-0159; claim 8)).

With respect to claim 15, The plastic card processing system of claim 13, wherein the chip testing device is configured to perform contact testing on the at least one integrated circuit chip or perform contactless testing on the at least one integrated circuit chip cards (the plurality of integrated circuit chips are arranged in a serial manner so that a successive integrated circuit chip cannot be accessed until a previous integrated circuit chip’s function is successfully fulfilled and the chip is provided to assist in the function test where the testing of the integrated circuit chip will obviously be done through contact or contactless testing  (Wu - paragraphs 0150, 0156-0159; claim 8)).  

With respect to claim 16, The plastic card processing system of claim 12, further comprising a reject hopper (Connelly - paragraph 0031 a plurality of collection hoppers will be used and each hopper is for receiving cards having predetermined characteristics and the collection hopper may simply collect rejected cards whereas other hoppers may collect cards with functioning chips with incorrect information written onto the chip or with defective chips).  

With respect to claim 17, The plastic card processing system of claim 13, wherein the chip testing device and the biometric sensor testing device are located between the card input and the card output (Wu – the paragraph 0153 the secure card must pass the various electrical tests before the card reader can access the biometric data; paragraph 0156 biometric data cannot be read from the first chip until the card passes security tests in the second chip where the testing takes place inside the reader).  

With respect to claim 19, The plastic card processing system of claim 12, further comprising one or more of the following: a magnetic stripe read/write station having a magnetic stripe read/write device (Wu – paragraph 0016 card swipe machine reads the account data stored in the magnetic strip on the credit card); a print station having a print head; an embossing station having an embosser; an indent station having an indenter; a laser marking station with a laser; a lamination station with a laminator; a topcoat station with a topcoat applicator; a security station with a security feature applicator.
  
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. US 2015/0379250 A1 in view of Wu US 2011/0102141 A1, Wooldridge et al. US 9,275,259 B2 and Connelly et al. US 2004/0060984 A1.
Saito teaches:
With respect to claim 9, A method comprising: inputting a plastic card (smart card 100; paragraphs 0025, 0038, 0056; fig. 1) into a plastic card processing system (card reader 208), the plastic card having at least one biometric sensor (110) and at least one integrated circuit chip (ISO CPU 112) that is electrically connected to the at least one biometric sensor (110); the at least one biometric sensor using electrical power supplied from the at least one integrated circuit chip (paragraph 0033)

Saito fails to specifically teach:
With respect to claim 9, prior to issuing a plastic card to a card holder testing functionality of the plastic card, with the plastic card in the plastic card processing system, testing functionality of the at least one biometric sensor using electrical power supplied from the at least one integrated circuit chip; after testing functionality of the at least one biometric sensor, transporting the plastic card to an output or to a reject hopper.  

However, Wu teaches:
With respect to claim 9, with the plastic card in the plastic card processing system, testing functionality of the at least one biometric sensor (a card reader performs various tests during authorization, validation, and/or identification processes; after a secure card is inserted into a verification machine, a cardholder presses a finger onto a transparent input area 290 and the verification machine scans a fingerprint and compares it to fingerprint data stored in memory 240 of the secure card 200 (paragraphs 0077-0079, 0149; fig. 2I and 3).  

Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Saito to test the functionality of the biometric sensor, as taught by Wu, as an obvious matter of design choice to ensure a cardholder’s identity can be confirmed in order to provide optimal security for the cardholder (paragraph 0077). 

However, Wooldridge teaches:
With respect to claim 9, prior to issuing a plastic card to a card holder testing functionality of the plastic card in the plastic card processing system (abstract; col. 7, lines 4-12; col. 7, line 63 – col. 8, line 3; claim 7 teaches an in-line quality assurance system for smart cards and identity documents that verifies that magnetic stripe and/or smartcard chip is working properly before issuance to a user). 

Therefore, it would have been obvious to one of ordinary skill in the art to modify the inventio of Saito to test the functionality of the components of a card before it is issued to a user, as taught by Wooldridge, as an obvious matter of design choice that is well-known and widely used for quality assurance purposes to ensure cards are working properly before distributing them to users, which helps to decrease the costs associated with manufacturing and shipping faulty cards while increasing user confidence in the received card product. 

However, Connelly teaches:
With respect to claim 9, testing functionality and transporting the plastic card to an output or to a reject hopper (paragraph 0031 a plurality of collection hoppers will be used and each hopper is for receiving cards having predetermined characteristics and the collection hopper may simply collect rejected cards whereas other hoppers may collect cards with functioning chips with incorrect information written onto the chip or with defective chips). 

With respect to claim 12, a card input that is configured to hold a plurality of the plastic cards and feed the plastic cards one by one into the plastic card processing system (card loading hopper 18; paragraphs 0018-0021), a card output that is configured to hold a plurality of plastic cards (card collection hoppers 20; paragraphs 0029-0031 a plurality of collection hoppers will be used and each hopper is for receiving cards having predetermined characteristics and the collection hopper may simply collect rejected cards whereas other hoppers may collect cards with functioning chips with incorrect information written onto the chip or with defective chips); one or more card transport mechanisms that interconnect the card input, the biometric sensor testing device, and the card output (fig. 1-2; infeed conveyor 12, rotary indexing drum 14, card discharge conveyor 16; paragraphs 0018-0031).

Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Saito to collect the cards in an output or reject hopper, as taught by Connelly, as an obvious matter of design choice to allow for efficient and expedient separation of working and non-working cards.  

Saito as modified by Wu, Wooldridge and Connelly additionally teaches:
With respect to claim 10, The method of claim 9, further comprising one or more of the following: reading data from and/or writing data to a magnetic stripe on the plastic card in a read/write station (Wu – paragraph 0016 card swipe machine reads the account data stored in the magnetic strip on the credit card); printing on the plastic card in a print station; embossing a character on the plastic card in an embossing station; indenting a character on the plastic card in an indent station; creating a mark on the plastic card with a laser in a laser marking station; applying a laminate to the plastic card in a lamination station; applying a topcoat to the plastic card in a topcoat station; applying a security feature to the plastic card in a security station.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The newly incorporated subject matter into the claims is taught in the 103 combination with the newly added reference of Wooldridge et al. US 9,275,259 B2.

Allowable Subject Matter
Claim 18 is allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s incorporation of previously allowable subject matter into the independent claim has overcome the previous prior art rejections. The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 18 and all its dependencies, a plastic card processing system, comprising: a biometric sensor testing device that is configured to test functionality of at least one biometric sensor on a plastic card in the plastic card processing system; a card input that is configured to hold a plurality of the plastic cards and feed the plastic cards one by one into the plastic card processing system, each plastic card having at least one biometric sensor; a card output that is configured to hold a plurality of plastic cards; one or more card transport mechanisms that interconnect the card input, the biometric sensor testing device, and the card output; each one of the plastic cards further includes at least one integrated circuit chip that is electrically connected to the at least one biometric sensor; and further comprising a chip testing device that is configured to test functionality of the at least one integrated circuit chip on the plastic cards; and wherein the chip testing device and the biometric sensor testing device are located downstream from both the card input and the card output. The prior art of record fails to provide sufficient teaching or motivation to one of ordinary skill in the art to provide the additionally recited features of these claims in the combinations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendments incorporating newly added subject matter into the independent claims necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH